Case: 1:19-cv-00725-WOB-MRM Doc #: 18 Filed: 10/15/20 Page: 1 of 2 PAGEID #: 168



                      UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

CIVIL ACTION NO. 1:19-cv-725(WOB-MRM)


MICHAEL DUETT                                                PETITIONER


VS.                                JUDGMENT


WARDEN, NOBLE CORRECTIONAL
INSTITUTION                                                  RESPONDENT


      This matter is before the Court on the Report and

Recommendation and Supplemental Report and Recommendation of the

United States Magistrate Judge (Docs. 12 and 15), and having

considered de novo those objections (Docs. 13 and 16), and the

Court being sufficiently advised,

      IT IS ORDERED that the objections (Doc. 13 and 16) to the

Report and Recommendation and Supplemental Report and

Recommendation (Docs. 12 and 15) be, and hereby are, overruled.

That the Report and Recommendation and Supplemental Report and

Recommendation of the Magistrate Judge (Docs. 12 and 15) be, and

they hereby are, adopted as the findings of fact and conclusions

of law of this Court; that petitioner’s petition for a writ of

habeas corpus (Doc. 1) be, and it hereby is, DISMISSED WITHOUT

PREJUDICE. No certificate of appealability shall issue herein.

Pursuant to 28 U.S.C. § 1915(a)(3), any application by
Case: 1:19-cv-00725-WOB-MRM Doc #: 18 Filed: 10/15/20 Page: 2 of 2 PAGEID #: 169



petitioner to proceed on appeal in forma pauperis would not be

well taken in “good faith.”

      This 15th day of October, 2020.
